46 F.3d 5
UNITED STATES of Americav.James PALMIERI, Appellant.
No. 93-5134.
United States Court of Appeals,Third Circuit.
Argued Oct. 7, 1993.Decided Feb. 10, 1995.

Appeal from the United States District Court for the District of New Jersey (D.C.Criminal No. 92-00480-01).
Prior Report:  --- U.S. ----, 115 S.Ct. 413, 130 L.Ed.2d 329.
Before:  HUTCHINSON, COWEN and NYGAARD, Circuit Judges.

ORDER

1
Appellant's convictions are hereby vacated and the case is remanded to the district court for a new trial in accordance with the rules on specific intent enunciated by the Supreme Court in Staples v. United States, --- U.S. ----, 114 S.Ct. 1793, 128 L.Ed.2d 608 (1994).